Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 2 March 1783
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            My dear General
                            Bordeaux March the second 1783
                        
                        On the 5 Ulto I Had the Honor to write You a Letter, and as Count d’Estaing was pleased to let me Have a
                            Vessel to Carry it, I am not without My Hopes to Have Given You the tidings of a General peace—I also Have informed You
                            that Upon My Going to Sail for America, I Had Received a letter from Mr Carmichael Entreating My Immediate Assistance at
                            Madrid—I therefore Gave up My darling Plan, and went to the Spanish Court—there I Met With Repugnances, and Prejudices—I
                            Was By turns  and Haughty—I took Care to Engage them, and Yet not to Engage America—and I Acted
                            In the Most private Capacity—After a Week’s Stay, and Exertions, it Came out that Carmichael Was Received as Chargé
                            daffairs from the United States, and that Some Hints were Given up Some others debated, and a letter
                            Made up By me—Wherein I Collect the Best Constructions I Could put upon What they Said, And Make them take in Writing Some
                            Engagements—as to the United States, I Had Nothing to Say in their Names—I Send to Congress an Account of What Has
                            past—and from Obvious Motives, in doing the public Good, I take Care not to interfere with Mr jay’s personal Concerns—But,
                            Betwean us, I think My journey Has not Been Amiss—I Was Happy in finding in Madrid My friend Carmichael the first American
                            I Ever knew.
                        Now, My dear General, I am Going to Paris, and Will Stay two Months with My family—About that time I Expect
                            an Answer to My Letters, By the triumph, and You Know What My Wishes are—in Case Congress Has no Command for me, I Shall
                            Embark, and at all Events I Will Embrace My dear General Before the Summer is at an End.
                        it is Reported Here that Lord Shelburne Has Resigned and Has Been Replaced By Lord North—But I Have no
                            Certainty—an American Vessel Has Already displayed our flag Before the City of London On My Arrival at
                            Paris, My dear General, I Will write to You—for the present I am on My Way and just Snatch the Moment to Give Congress and
                            You an Account of My Conduct—I Hope it Will Meet With Your Approbation—for Your Approbation, Next to Your friendship, is
                            Necessary to me—I long for the Moment When Your long Wandering Soldier Will join You Again—I Hope You think I am Right in
                            My delays Which were of a public Utility.
                        My Best Most Affectionate Respects Wait on Mrs Washington Remember me Most friendly to tilmaugh, George, all
                            the family, and all My friends—Adieu, My dear General, they Urge me to finish this letter, and I Have only time to tell
                            you once More How Respectfully and tenderly I Shall Ever Be Your Most devoted and Most Affectionate friend
                        
                            lafayette
                        
                    